PER CURIAM.
The principal question presented upon these appeals is whether the complainant by its failure to enter a disclaimer of the claim declared invalid by this court has “unnecessarily neglected or delayed” and so lost its right to maintain suits for the infringement of the other claims. ^Vere we certain that all the facts were before us we should consider it our duty to examine the question upon its merits for the purpose of determining whether the Circuit Court should be directed to dismiss the bills. But the complainant insists that it has not had full opportunity to present the facts, and, in view of this contention, we shall go no further than to say that, in our opinion, the case presented is too doubtful to warrant the issuance of preliminary injunctions. . The orders of the Circuit Court are reversed, with costs.